 ATLANTANEWSPAPERS, INC.531WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of the rights guaranteed by Section 7 of the Act.Dwco LABORATORIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 500Book Building, 1249Washington Boulevard, Detroit,Michigan, Telephone No.226-3244.Atlanta Newspapers,Inc.andTruckdrivers and Helpers LocalUnion No. 728.Case No. 10-CA-6147.March 9,1966DECISION AND ORDEROn November 22, 1965, Trial Examiner Boyd Leedom issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in certain unfair labor practices and recommendingthat the complaint be dismissed in its entirety, as set forth in theattached Trial Examiner's Decision.Thereafter, the General Counselfiled exceptions to the Decision and a supporting brief, and theRespondent filed an answering brief in support of the Trial Exam-iner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner, except as noted below in footnote 1.1We adoptthe Trial Examiner's holdingthat HoytTurner was not discharged unlaw-fully.While the matter is not free from doubt,we are not satisfiedthat the recordpreponderantly establishesthat Turnerwas discharged for unlawful reasons. In thisconnection,we note particularly the conference in March 1965 between Respondent's trafficmanager, Moore,and Turner and thelatter's wife.As more fullydescribed in the TrialExaminer'sDecision,the purpose of the discussion was to enable Turner to retain hisposition.Turnerstated,as he had on another occasion,thathe would not blame theRespondent if he were discharged,and Mrs. Turner asked that he be retained because heneeded thejob.It is thus apparentthat Turnerhad earlier been made aware that hisabsences had created a problemfor theRespondent.However,we do not agreewith theTrial Examiner that Respondent's alleged state-ment to Supervisor Stephens that Stephens was "fighting for a manwho . . . was out22 days sick on you and he went out and joined the Union"is equivalent to saying Turnerwas an "ungrateful fellow."Rather,assuming the statement was made, we view it asequivocal and insufficient,standing alone,to support a finding of unlawful motivation.157 NLRB No. 47.221-374-66-vol.157-35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board adopted the Trial Examiner's Recommended Orderdismissing the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis casewas triedbefore Trial Examiner Boyd Leedom in Atlanta, Georgia, onOctober 4, 1965.The complaint, dated July 27, 1965, was issued on a charge filedJune14 andalleges thatRespondent discharged and thereafterfailed to reinstateitsemployee, Hoyt Turner, because of his union activity, in violation of Section8(a)(3) of the National Labor Relations Act.Respondent admits that it dis-charged Turner andhas sincerefused to reinstate him, but deniesthat his unionactivity had anything to do with the action.Thus the only problemin the case is toascertain the real reason for Turner's discharge.Upon the entire record in the case and from my observation of thewitnesses, Imake the following findings of fact and conclusions of law and determine that theemployee was discharged, not because of his union activity, but for good cause.Errors in the transcript are hereby corrected to conform to the testimony adduced,as agreed by all parties in the written stipulation filed herein, dated November 8, 1965.FINDINGS OF FACT AND CONCLUSIONS OF LAWI find that the allegations of the complaint as to the nature and volume of businesscarried on by the Respondent are true and therefore conclude that Respondent is anemployer engaged in commerce within the meaning of the Act.I also find and conclude that the Union named in the caption hereof is a labororganization.On credible evidence I make the following findings, (1) through (12), concerningwhich there is no dispute:(1) Turner's employment with Respondent, as a driver of a truck deliveringnewspapers to delivery boys, began August 26, 1964, and ended May 31, 1965.(2) In 1955, by reason of a shotgun wound received in a hunting accident, Turnerhad .lost a lung, a kidney, the spleen, and about 16 feet of intestine.He was hos-pitalized for almost a year.(3)He has never fully recovered from the effects of the wound and intermittentlyhas been and, according to medical prognosis, always will be (intermittently) inca-pacitated for work because of adhesions causing intestinal obstructions.(4) Following is his record of activity since the accident to the time of hisemployment with Respondent: (a) after the extensive hospitalization he spent 1 yearin high school; (b) he spent 1 year and 8 days in the U.S. Army and received anhonorable discharge because of recurrences of physical disability due to the shotgunwound; (c) he worked at a funeral home in East Point, Georgia, for approximately6 months; (d) he worked at a funeral home in Bremen, Georgia, about 6 months andleft that job because of illness related to the shotgun wound, at the request of hisemployer; (e) he worked for Abercrombie and Patterson, operators of a funeralhome in Forest Park, Georgia, for about 5 months; he was off the job fairly frequentlybecause of the old ailment and left that employment to take a municipal job in ForestPark,Georgia, obtained partially through the help of one of his employers, Mr.Abercrombie; (f) he held this job approximately 28 months and left it because hewas unable to perform the duties longer on account of physical complications result-ing from the shotgun wound; (g) he obtained a job with a construction company asoffice boy and held it for a length of time not revealed in the record, but until thecontractor's job was finished.(5)Turner was off the job with Respondent 13 working days from January 1through June 6, 1965, because of illness related to the shotgun wound, but 2 suchdays, that is June 1 and 3, did not actually fall during the terms of his employmentinasmuch as Respondent took action during these days to terminate his employmentas of May 31. The absences were February 8, 10, and 11 (the 9th was his dayoff); March 22, 23, 25, and 26 (the 24th was his day off); April 4, 5, and 6; andMay 31. In addition he had a 4-day absence the previous October.He has suffereddisabling illness since his discharge.(6)On May 26, 1965, Respondent gained knowledge that Turner signed a cardauthorizing the Union to represent him for the purposes of collective bargaining,inasmuch as on that date Respondent received a letter dated May 24, 1965, fromthe Union, signed by Paul Parker, assistant business agent, naming 40 of Respond-ent's employees, including Turner, who had signed membership applications andauthorization cards. ATLANTANEWSPAPERS, INC,533(7)Turner was not a leader in the Union's organizational effort, his total activityhaving been attendance at one meeting and signing the authorization card; he hadno previous connection with the Union in this case or any other labor organization.(8)None of the other 39 employees named in the Union's letter as union adher-ents(General Counsel's Exhibit 2), including those most actively engaged in theUnion's behalf, has been discharged by Respondent or suffered any adverse actionaffecting his employment.(9)Eleven different labor organizations represent various classifications ofRespondent's employees.Except for the case at bar no unfair labor practice casehas ever been filed against Respondent.(10)Respondent's sick leave policy was not limited as to number of days employ-ees were paid when absent due to illness; rather, all employees were paid for all daysabsent from work due to sickness; thus recurring illness was a significant factor indeciding to keep or terminate an employee.(11)Other employees of Respondent have been recently discharged or otherwiseterminated for excessive absenteeism.(12)On June 3, as the decision to discharge Turner was being made bymanage-ment, Turner told Jack Stephens, Respondent's transportation manager in charge of thedepartment where Turner worked, in substance, that a doctor had told him he wasnot going to get any better, that he could not blame Stephens for discharging him;Turner testified that after illness and absences in October 1964 and February 1965he told his immediate superior, Lynn L. Moore, that a Dr. Whitaker (recommendedby Moore to Turner) advised Turner he would "never be any better" and that "ifthe Company wanted to discharge me, I could not blame them...."The evidence reveals, and I find, that when Turner went to work for Respondenthe had been free of disabling recurrence of his illness for a period of about 9 months,and that following a physical examination in connection with his employment, thematter of his adhesions was mentioned in the report on his examination.There isnot agreement in the testimony of Turner and Moore as to the extent of the discus-sion of Turner's actual physical condition, but resolution of such conflict is notsignificant.The medical report, following the examination, disclosed no reason whyTurner could not perform the duties involved in his job, of which he had beenfully advised; no contention is made by Respondent that Turner willfully concealedthe nature of his condition; and Respondent cannot be charged with an unendingduty to provide Tuiner with employment because it hired him with knowledge ofhismedical history, notwithstanding the suggestion of a theory on the part of theGeneral Counsel that such knowledge deprived Respondent of the right of discharge.There is no merit to such contention.Counsel for General Counsel sought throughout the trial to bolster his case byputting emphasis on the fact that Respondent at no time during the course of Turner'sdifficulties-i.e., absences-either disciplined him or gave him a reprimand.Theemphasis is poorly placed because there is no evidence whatever to indicate thatTurner's absences and his resulting failure to perform his duties were in any degreewillful, or otherwise the subject of either discipline or reprimand. It is beside thepoint that Turner did his work well when on duty, and was once commended orallyfor it.This, however, is not to say that Respondent was not aware of the difficultycreated by absence, and discussed it with Turner.Thus, in a conference betweenMoore and Turner and the latter's wife, in which the objective was to try to make itpossible for Turner to retain his position with Respondent, Moore recommended toTurner a Dr. Whitaker in whom various persons in Respondent's establishment hadconfidence.Nothing, however, that Dr. Whitaker could do, or anything that Turnerhimself did in his own behalf by following all the instructions all doctors gave him,made it possible for him to avoid the disabling recurrences of his old ailment andthey continued to occur with frequency after his October and February attacks,during his employment with Respondent.In conferences with representatives of Respondent's management, the evidencereveals, as previously indicated, that Turner on at least two occasions, and possiblythree, said that he iecognized Respondent might be required to let him go.On onesuch occasion he said in the presence of both Moore and Stephens, Turner's super-visors, that he was not sure anything more could be done for his relief; that hemight have to have an operation; and that he was advised by Stephens he wouldhave 2 weeks' vacation coming and that if he needed more time it might be granted.There is no question but that Respondent had a sympathetic attitude toward itsemployee.Recognizing this fact, counsel for the General Counsel argues that theattitude changed and resulted in abrupt dismissal, and that Respondent's acquisitionof knowledge of Turner's union activity was the reason for the change. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Difficult Credibility ResolutionSuch difficulty as there is in making the decision in this case flows from the uncer-tainty as to just what was said by representatives of Respondent when Turner wasdischarged.That is to say, the General Counsel's case, on analysis as hereafterappears, seemsto depend almost entirely on a statement Turner says Respondent'sJack Stephens made when he advised Turner he was discharged.Following anabsence dueto illness,Turner was told to report to Stephens' office.Turner testifiedthat Stephens told him he could no longer use Turner because of his absence onaccount of sickness.Then he testified that Stephens, explaining his inability to getthe Company to work out an arrangement to continue Turner in his employment, saidto Turner that "they" had advised him, Stephens, "here you are fighting for a manwho went out-who was out 22 days sick on you and he went out and joined theUnion."Stephens made a categorical denial that hemadethis statement or anyreferencewhatever to the Union as he dismissed Turner.The resolution of this sharp conflict in the testimony is very difficult, for thereasons hereafter appearing-much more difficult than the resolution of the ultimateissue as towhy Turner was discharged.Because this difficulty necessarily involvesin somedegree a resort to speculation in a resolution of the conflict, I do not find,but rather assume,arguendo,that the disputed statement was made.The GeneralCounsel hasnot sustainedhis burden of proof even then, in my judgment.Both Turner and Stephens impressed me very favorably as honest, conscientiouswitnesses.Not only did I have this favorable impression of Turner's honesty, buthe testified repeatedly against his own interests by relating the times he told repre-sentatives of Respondent's management that he himself believed they had good causeto discharge him because of his many absences. Furthermore, Turner added some-what persuasive detail to the conversation he said took place. It would be verydifficult to decide that Turner's story in this connection was acomplete fabrication.This presents the difficulty of the credibility problem from Turner's side.On the other hand, not only did Stephens create a very favorable impression thathe was a forthright witness, and not only did he deny emphatically and repeatedlyon the stand that he made the statement attributed to him by Turner concerningthe Union, but he denied with equal emphasis that the Union was even mentionedin the conversations relating to Turner's discharge.Stephens has held a position ofresponsibility for many years with a reputable and significant business establishmenthaving a good record in labor relations, up to now at least.He not only gave theimpression of being honest, but kind and considerate as well. It would be no easierto decide that he told an outright lie in his denial, than it would be to decide thatTurner created his testimony out of whole cloth.This presents the credibility prob-lem from the side of Stephens.Both men were asked questions to which they responded that they did not remem-ber.But such lapses of memory were not of the kind to give the impression thewitnesses were evasive.There isno substanceto the contention that Stephens estab-lished incredibility in his testimony as to the precise day Turner was discharged,involving the pretrial statement he gave to a Board agent. I find no contradiction initand his testimony.The evidence clearly reveals, and no witness tried willfully toobscure the fact, that Turner's lastday of employment was May 31 and that thetentative decision for discharge spanned June 1 and 2 and became final June 3,but as of May 31.The record of Turner's absence from his work with Respondent, in the setting ofits causeand predictable recurrence, establishes good cause for the discharge.Notonly this, but his record of previous employment establishes beyond any seriousdoubt that his physical condition, apparently no longer responsive to further treat-ment,has made it impossible for him to hold normal employment anytime since hisaccident.The indications are it will be impossible for him to hold in the future anyjob not particularlydesignedfor his physical capabilities.In his 9 months' tenure with Respondent, Turner was forced to take off 15 daysfrom his work, without any appreciable advance notice.The record discloses thatsuch absences were significantly disruptive to Respondent's newspaper distributionsystem, in that special arrangements always had to be made, in the last moments soto speak, to replace Turner.Thereisno indicationthat the condition will improve;on the contrary, all the evidence there is in the record bearing on the matter indicatesthat his condition has been worsening.Notwithstanding the humanitarian appeal that Turner's case presents, it wouldseem highlyunrealisticand unreasonable to hold that an employer engaged in anordinary commercial enterprise would be bound to retain on its rolls an employeeplagued with this disabling physical condition. It would be anomalous to orderreinstatementof anemployee who, for reasons beyond his own control, could notperform the duties of his job. ATLANTA NEWSPAPERS, INC.535Granting that Respondent hadlawfulgrounds for discharging Turner,itstillwould havebeena violation of the Act if, in fact, it discharged him because of hisunionactivity.That is to say, Respondent violated the Act, notwithstanding thelawful grounds for discharge, if it can be said from the record of evidence in thiscase that Turner would not have been discharged but for his union activity.Therecord, however, does not warrant any such assertion.The opinion that Turner wasnotdischarged because of his union activity restsinitially on the piemisethat good cause for the dismissal does exist.Elimination ofthe union-related cause then takes shape from these circumstances: (1) There is noevidenceof union animus on the part of the Respondent revealed in the record, apartfrom such as would be inferred from Turner's discharge if it were found violative ofthe Act; and there is no allegation of antiunion conduct in the complaint except thatflowing from the allegation of the unlawful discharge; (2) any inference of Respond-ent'sunion hostility is substantially offset by its recognition of 11 unions in its plantand its favorable record of no unfair labor practices; (3) if, notwithstanding Respond-ent'srecord of dealing with numerous other unions, it for some unexplained reasonsought to thwart the Union in the case at bar to the extent it would commit anunlawful discharge under the pretext of making it for good cause, the probability isitwould have sought to discharge some employee, other than Turner, farmore sig-nificant inthe effort to bring this Union into the plant; (4) the evidence revealsthat through the cooperative effort of three men of Respondent's supervisoryperson-nel, namely Moore, Stephens, and Simonton, an attempt was made, but withoutsuccess,to place Turner in another job with Respondent that would be less demand-ing on himphysically; this effort was either in good faith, and if so, wholly incon-sistentwith the theory of discharge for union activity, or the effort was spurious; ifspurious it involved these three men in a conspiracy to take an unfair and unlawfuladvantage of a person most seriously handicapped, to attain an objective of littlereal significance to the Respondent, even if successfully achieved; furthermore suchduplicity on the part of these three named men of management is wholly incon-sistentwith the impression they gave from the witness stand as responsiblepersonsof ability and good intentions.Becauseof all of the foregoing I cannot draw the inference that Hoyt Turner wasdischarged because of his slight participation in the Union's affairs. I thereforeconclude that his dismissal came as it did, just after the Company learned of hisunionactivity, only by coincidence, and that he would have been discharged if hehad never signed the card with the Union or if the Employer had never learned ofhis signing.If Stephenssaidwhat Turner testified Stephenssaid,concerning Turner's unionactivity (as I am assumingfor the purpose of the Decision, but not finding), it couldhave been only a casual reference to an existing circumstance, with no causal connec-tion to the action being taken.For the disputed statement, given eitheritsusual orliteralmeaning, does not say that union activity was the cause of the discharge.Tomake the point more clearly, the reference to Turner's adherence to the Union was,ifmade, Respondent's way of saying of Turner "he is an ungrateful fellow." Thus,the statement, insofar as its legal effect is concerned, was "here you are fighting fora man who went out-who was out 22 days sick on you and he is an ungratefulfellow."Under no stretch of interpretation could it then be said Turnerwas dis-chargedfor ingratitude rather than absences.Quite clearly the "union" and the"ungrateful" words as used are not action words; and neither phrase-of identicallegal import-is actionable.The statement, therefore, does not serve as direct proofof a violation.Granting it would be the most significant factor in the case in supportof aninference that union activity was the cause of the discharge, it, plus the mereexistenceof Turner's unionconnection and company knowledge thereof, is all thereis tosupport such inference.As previously stated, the fact ofsigning theunion cardand Respondent's knowledge cannot alone support an inference of the violation inthe light of this record.The disputed statement adds no really substantial supportfor any such inference in the light of Respondent's clear right to dismiss Turner onaccount of his physical handicap (a right in which he himself concurred), thetotal lack of a showing of independentantiunionconduct, and Respondent's demon-stratedacceptance and full implementation of the collective-bargainingconcept inthe conductof itsbusiness.RECOMMENDED ORDERFor all the foregoing reasons, I find and conclude that Respondent dischargedHoyt Turner because of his physical inability satisfactorily to perform his work,and that his union activity was not in any part the cause of his discharge. I there-fore recommend that the complaint be dismissed.